KRUEGER, Judge.
The offense is possession of whiskey in a dry area for the purpose of sale. The punishment assessed is a fine of $200 and imprisonment in the county jail for a period of six months.
Upon his trial appellant waived a jury and entered a plea of guilty to the court who found him guilty and assessed his punishment as above stated. The record in this case is before us without any bills of exceptions or a statement of facts. 'Consequently, there is nothing presented for review.
*713In his motion for a new trial, appellant claims that the whiskey in question belonged to his wife, Ruby Scott; that when he entered the plea of guilty he was under the impression that he was entering a plea of guilty for 'her who was sick at home. This motion was contested by the state, but the evidence, if any, adduced upon the hearing of the motion is not brought forward in the record.
The judgment of the trial court is affirmed.
Opinion approved by the Court,